DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,4,6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected because it is not clear how the singular “the first UFS terminal” can comprise “a plurality of second power terminals”. Claim 3 is also rejected because it contradicts independent claim 1 on which it depends in that claim 1 recites that the second UFS terminal is configured to provide a reference clock signal and the third UFS terminal is configured to provide a path for I/O data while claim 3 recites that the second UFS terminal comprises at least one data input/output terminal and the third UFS terminal comprises a reference clock terminal.
Claims 4 and 9 are rejected because they depend on claim 3.
Claim 6 is rejected because it is not clear what is meant by “the card detection terminal is provided side by side with the UFS terminals”. How is a terminal provided side by side with a plurality of other terminals? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, U.S. Pat. App. Pub. No. 2018/0189002 A1 in view of Harari et al., U.S. Pat. No. 7,305,535 B2 [cited by applicant].
It is noted that while Seo appears to have the same applicant (Samsung Electronics Co., Ltd.) as the application, it qualifies as prior art under 35 USC 102(a)(1) and has a publication date of July 5, 2018.
As per claim 1, Seo shows a memory card (fig.2 or 4,(100a)) which includes at least one nonvolatile memory (abstract), the memory card comprising: a first ground terminal arranged in 
Seo does not specifically mention a memory controller or that the first ground terminal is configured to provide a ground voltage to the at least one nonvolatile memory or the memory controller; and that the first power terminal configured to provide a first power supply voltage (VCC) to the at least one nonvolatile memory or the memory controller.
Harari a similar memory card/SIM combination device which includes a SIM controller and a memory controller in addition to nonvolatile memory (e.g. in Fig. 2A/2B). Harari also shows that the SIM pins C5 and C1 provide ground and power to the memory device as indicated in Fig. 10.
It would have been obvious to one of ordinary skill in the art at the time of filing of the application that the memory/SIM combination device of Seo would include a memory controller as shown by Harari in order to use the nonvolatile memory in the device. Also, it would have been obvious to provide power and ground to the memory from the SIM pins as shown by Harari in the device of Seo in order to operate the device’s circuits.


As for claim 10, the argument for claim 1 applies. Seo also shows a SIM controller, and at least one SIM terminal formed at each of the first row and the third row and configured to facilitate communication between the SIM controller and a host (at least paragraphs [0030-0031] and figs. 2 and 4).
As for claim 11, the argument for claim 10 applies. Seo also shows that a "C6" terminal or a "C7" terminal of the nano SIM card standard is included in the first row, and a "C2" terminal or a "C3" terminal of the nano SIM card standard is included in the third row (fig. 2 or 4).

As per claim 12, Seo shows a combo card (fig.2 or 4) which includes at least one nonvolatile memory (abstract), and a SIM controller storing or providing subscriber information (paragraphs [0030-0031]), the combo card comprising: a first terminal group including a "C5" terminal, a "C6" terminal, and a "C7" terminal of a nano SIM card standard arranged in a first row of a back surface of the combo card (fig. 2 or 4); a second terminal group including universal flash storage (UFS) terminals arranged in a second row of the back surface and providing a power, a reference clock signal, and a path for input/output data to the memory device (fig.2 or 4,(310) and the types of terminals are inherent in the UFS standard); and a third terminal group including a "C1" terminal, a "C2" terminal, and a "C3" terminal of the nano SIM card standard arranged in a third row of the back surface (fig. 2 or 4), wherein the combo card has a size or a dimension of 12.3 mm X 8.8 mm (paragraph [0040] wherein the stated dimensions are the nanoSIM standard size).
Seo does not specifically mention a memory controller.
Harari a similar memory card/SIM combination device which includes a SIM controller and a memory controller in addition to nonvolatile memory (e.g. in Fig. 2A/2B). It would have 

As for claim 13, the argument for claim 12 applies. Seo does not specifically show that the "C5" terminal and the "C1" terminal are connected in common to supply a first power supply voltage to the nonvolatile memory, the memory controller, and the SIM controller.
Harari shows the C5 and C1 terminals connected in common to supply a first power supply voltage to the nonvolatile memory, the memory controller, and the SIM controller (fig.10).
It would have been obvious to provide power and ground to the memory from the SIM pins as shown by Harari in the device of Seo in order to operate the device’s circuits.

As for claim 14, the argument for claim 13 applies. Seo also shows that the second terminal group includes a UFS power terminal for providing a second power supply voltage to the memory controller (inherent in UFS protocol).

As for claim 15, the argument for claim 12 applies. Seo shows the combination UFS storage device/SIM card are formed in a single nanoSIM-sized device. Seo does not specifically show that the memory controller and the SIM controller are formed on a single chip largely because Seo does not specifically mention the memory controller. 
Harari shows that the memory controller and the SIM controller are formed on a single chip (Fig.2A/2B).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to provide the memory controller and SIM controller on a single chip as shown by Harari in the device of Seo in order to provide control for the device functions.


Seo does not specifically mention a memory controller or that the first ground terminal is arranged to provide a ground voltage to the at least one nonvolatile memory or the memory controller; and that the first power terminal arranged to provide a first power supply voltage (VCC) to the at least one nonvolatile memory or the memory controller.
Harari a similar memory card/SIM combination device which includes a SIM controller and a memory controller in addition to nonvolatile memory (e.g. in Fig. 2A/2B). Harari also shows that the SIM pins C5 and C1 provide ground and power to the memory device as indicated in Fig. 10.
It would have been obvious to one of ordinary skill in the art at the time of filing of the application that the memory/SIM combination device of Seo would include a memory controller as shown by Harari in order to use the nonvolatile memory in the device. Also, it would have been obvious to provide power and ground to the memory from the SIM pins as shown by Harari in the device of Seo in order to operate the device’s circuits.


As for claim 19, the argument for claim 18 applies. Seo also shows that the first power terminal corresponds to a position of a "C1" terminal of the nano SIM card standard (fig. 2 or 4).
As for claim 20, the argument for claim 16 applies. Seo also shows that the second row is between the first row and the third row (fig. 2 or 4).

Claim 5,6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Harari and further in view of Lee et al., U.S. Pat. App. No. 2017/0352998 A1.
While the Lee reference appears to share the same applicant and one inventor with the application it qualifies as prior art under 35 USC 102(a)(1) and its publication date of Dec. 7, 2017, is longer than one year before the effectively filed date of the application.
As for claim 5, the argument for claim 1 above applies. Neither Seo nor Harari shows a removable UFS card adaptor including an opening through which the UFS terminals are exposed when the removable UFS card adaptor is coupled with the memory card, and a card detection terminal electrically connected with the first ground terminal.
Lee shows a removable UFS card adaptor (100) including an opening through which the UFS terminals are exposed when the removable UFS card adaptor is coupled with the memory card (Fig. 1B,4A,4B,7A,11,(107)), and a card detection terminal electrically connected with the first ground terminal (Fig.1C “CD(GND)”).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to provide a UFS card adapter including an opening through which UFS terminals are exposed and a card detection terminal as shown by Lee in the device of Seo and Harari in order to be able to use the nanoSIM sized device in a computer or other host that uses a different type of card interface such as an SD card.

As for claim 8, the argument for claim 5 applies. Lee also shows that the UFS card adaptor complies with a standard of a UFS card having the size or the dimension of 11.0 mm (W) by 15.0 mm (H) (paragraph [0050]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Harari and further in view of Han et al., U.S. Pat. App. Pub. No. 2018/0286466 A1 [which corresponds to U.S. Pat. No. 10,403,329 B2 which was cited by applicant].
As for claim 17, the argument for claim 16 above applies. Seo and Harari do not specifically show that the second power is a second power supply voltage (VCCQ2) lower than the first power supply voltage (VCC).
Han et al. shows a UFS memory card conforming to the UFS standard wherein there is a second power that is a second power supply voltage (VCCQ2) lower than the first power supply voltage (VCC) (fig.2 and 5 and paragraphs [0050-0051]). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the application that the second power is a second power supply voltage (VCCQ2) lower than the first power supply voltage (VCC) as shown by Han in the device of Seo and Harari in order for the device to comply with the UFS specification.

It is noted that claims 3,4, and 9 are not rejected based on prior art solely due to the issues identified under 35 USC 112(b) noted above. It is likely that the same prior art would apply to these claims upon correction of the noted issues.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Chen et al. shows microSD/nanoSIM combination card.
Yang shows a nanoSIM memory card combination.
Koh et al. shows a UFS card interface.
Wei et al. shows a combination memory card and SIM card connector.
Lu et al. shows a UFS card connector.
Sunwoo et al. shows a UFS/SD card detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185